DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a phasing signal” “phasing points” and “phasing range”. It is entirely unclear and indefinite as to what the terms “phasing signal”, “phasing points” and “phasing range” refer to? Is the phasing signal the same as the “delayed signal” usually used in the art? What is a phasing point and phasing range refer to? The terms are entirely indefinite and unclear rending the claim indefinite as the metes and bounds of the claim are not clear. For the purposes of examination, the broadest reasonable interpretation has been used.
Claim 1 further recites the term “inter-transmission weight” and “inter-transmission synthesis”. It is entirely unclear as to what is the term “inter-transmission” 
Claim 2 recites: “adjuster adjusts the inter-transmission weight, in such a manner that an amplification factor difference between…is reduced”. It is unclear and indefinite as to what is the difference between “the amplification factor” and the “inter-transmission weight” as both are coefficients applied to the signal at various points. As a result, the claim is indefinite as the metes and bounds of the claim are not clear. For the purposes of examination, it is assumed that they are both referring to the same concept.
Claims 3-12 depend upon claim 1 and are therefore rejected as well due to their dependency upon an indefinite claim.
In general, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsushima (U.S. Pub. No. 2016/0120503) hereinafter “Tsushima”.
Regarding claim 13, Tsushima discloses a method of adjusting an inter-transmission weight in an ultrasound imaging apparatus [see abstract of Tsushima] comprising, 
calculating a shape of a predetermined phasing range [see [0076]-[0081] of Tsushima discloses that a shape and size of the reception aperture which is the range of transducer elements being phased in the array is determined. (i.e. the examiner notes that the phasing shape has been interpreted as the broadest reasonable interpretation as the shape of the reception transducers shaping the phased signal], and
 adjusting the inter-transmission weight being a15 set of weighting factors by which phasing signals at respective receive phasing points are multiplied when aperture synthesis is performed  in accordance with the shape of the phasing range [see [0090]-[0091] of Tsushima disclosing calculating weights factors].20  
Regarding claim 14, Tsushima further discloses applying the inter-transmission weight adjusted by the method according to claim 13, to the phasing signals at the respective receive phasing points25 obtained every transmission and reception, [see [0092]-[0094] discloses applying the weights calculated by the weight calculator ([0090]-[0091]) and adding the signals together to form an inter-transmission signal], and generating an image from the phasing signals after the inter-transmission synthesis is performed [see [0057] of Tsushima].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (U.S. Pub. No. 2016/0120503) [earliest priority 10/29/2014] hereinafter “Tsushima” in view of Kim et al. (U.S. Pub. No. 2016/0054435) hereinafter “Kim” [earliest priority 08/22/2014].
Regarding claim 1, Tsushima discloses an ultrasound imaging apparatus [see abstract of Tsushima] comprising,
 a probe provided with an array of plural5 ultrasound elements along a predetermined direction, [see [0057] and FIG. 1 of Tsushima]
a transmit beamformer [transmit beamformer 103; see [0065]] configured to transmit ultrasonic waves to a test subject from at least a part of the ultrasound elements giving a delay time to the ultrasonic waves transmitted respectively from the10 [see [0065]-[0067] of Tsushima],
 a receive beamformer [reception beamformer 104; see [0070]] comprising,
a delay adder [delay processor 1046 and adder 1048 together are equivalent to delay adder; see [0089] and [0092]] configured to delay received signals outputted from the plural ultrasound elements15 that receive ultrasound waves from the test subject [see [0089] of Tsushima], adding thus delayed signals thereby obtaining a phasing signal as to each of plural receive phasing points within a predetermined phasing range [see [0092]-[0093] of Tsushima] and
 an inter-transmission synthesizer [weight calculator 1047; see [0090]] configured to20 apply an inter-transmission weight to each of a plurality of the phasing signals obtained through transmissions and receptions, as to each of the receive phasing points, and then to combine the phasing signals so as to perform inter-transmission synthesis,[see [0090]-[0091] of Tsushima] 
Tsushima does not disclose an inter-transmission weight adjuster. 
Kim, directed towards adaptive beam forming method [see abstract of Kim] discloses 25an inter-transmission weight adjuster [processing unit 120 of Kim; see [0027] of Kim] configured to adjust the inter-transmission weight in W02016/129376/HH15324 accordance with the phasing range, andan image processor configured to generate an ultrasound image from the phasing signals, after the inter-transmission synthesis is performed as to the5 plural receive phasing points.[see [0026]-[0029] and [0035]-[0036] of Kim]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Tsushima further and include an 
Regarding claim 2, Tsushima discloses the ultrasound imaging apparatus [see abstract of Tsushima]. 
Tsushima however does not disclose that the ultrasound imaging apparatus includes a weight adjuster.
Kim further discloses that the inter-transmission weight adjuster adjusts10 the inter-transmission weight, in such a manner that an amplification factor difference between the receive phasing points being adjacent is reduced, as to each of the receive phasing points after the inter-transmission synthesis is performed [see [0032]-[0036] and equation 4 of Kim; since the first set of coefficients are being replaced by a second set which is at most equal to the first set (if none of the values are below noise level) and at least equal to zero (if all of the values are below noise level), the second set at best keeps the values of the first set or reduces them towards zero; (therefore, the slope of the curve of the amplification curve is reduced and the difference between adjacent points reduced]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the weights of the signal further and adjusts10 the inter-transmission weight, in such a manner that an amplification factor difference between the receive phasing points being adjacent is reduced, as to each of the receive 
Regarding claim 3, Tsushima discloses an ultrasound imaging apparatus [see abstract of Tsushima]. Tsushima further discloses that the weight adjuster comprises a phasing range shape calculator configured to calculate a shape of the phasing range every transmission and reception, [see [0076]-[0081] of Tsushima]
Tsushima however, does not disclose a weight adjuster.
Kim further discloses an inter-transmission weight adjuster [see [0028]-[0029] of Kim] and that the inter-transmission weight adjuster comprises,
20	an amplification-factor modification parameter [ the base vector E is the modification parameter; see [0035]-[0036] and equation 4] determiner configured to determine a weight adjustment 25parameter for specifying a variation form of values of the inter-transmission weight being adjusted [see [0035]-[0036] of Kim],
W02016/129376/HH15324 within the phasing range, andan amplification-factor modification weight determiner configured to determine the inter-transmission weight being adjusted, according5 to the phasing range and the weight adjustment parameter [see [0036] the second weight vector is produced by using the amplification coefficient and equation 4].  
It would have been obvious to a person of ordinary skill level in the art at the time of filing of the invention to modify the ultrasound imaging apparatus of Tsushima further and include a weight adjuster with an amplification modification parameter determiner configured to determine a weight adjustment parameter for specifying a variation form of values of the weight being adjusted and an amplification factor modification weight determiner configured to determine the inter-transmission weight being adjusted,  
Regarding claim 4, Tsushima discloses an ultrasound imaging apparatus [see abstract of Tsushima].
Tsushima however, does not disclose a weight adjustment parameter.
Kim further discloses that 10the weight adjustment parameter is represented by inclined strength of a predefined function. [see [0035]-[0036] and equation 4; the second coefficient set is the first coefficient set multiplied by the coefficient E which can reduce the strength of the incline of the first coefficient set]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging apparatus of Tsushima further and include a weight adjustment parameter represented by inclined strength of a predefined function according to the teachings of Kim in order to adjust and modify the predefined weight function to reduce noise in the signal.
Regarding claim 5, Tsushima discloses an ultrasound imaging apparatus [see abstract of Tsushima].
Tsushima however fails to disclose a weight adjustment parameter.
Kim further discloses that 15the weight adjustment parameter is represented by a minimum value and a maximum value of the inter-transmission weight. [see [0032]-[0036] and equation 4 of Kim; since the first set of coefficients are being replaced by a second set which is at most equal to the first set (if none of the values are below noise level) and at least equal to zero (if all of the values are below noise level), the second set at best keeps the values of the first set or reduces them towards zero; (therefore, the maximum value of the adjustment parameter is one and the minimum value is zero)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging apparatus of Tsushima further and use a weight adjustment parameter being represented by a minimum value and a maximum value of the inter-transmission weight according to the teachings of Kim in order to adjust the predefined weight between a definite range in order to reduce noise in the signal
Regarding claim 9, 25 Tsushima further discloses that the inter-transmission weight is adjusted in such76WO2016/129376/HH15324 a manner that a value of the receive phasing point is maximized at the center of the phasing range, with respect to a direction orthogonal to a transmission direction, and the value is decreased along with moving5 a manner that the value of the receive phasing point is maximized at the center of the phasing range with respect to a direction orthogonal to a transmission direction and the value is decrease along with moving away from the center. [see FIG. 4 of Tsushima (the bottom graph disclosing the weight distribution showing the maximum value at the center of the graph)]
Regarding claim 12, Tsushima further disclose that the phasing range is defined every transmission, in conformity with transmitted sound waves. [see [0076]-[0081] of Tsushima discloses that a shape and size of the reception aperture which is the range of transducer elements being phased in the array is determined in each transmission. (the examiner notes that the phasing shape has been interpreted as the broadest reasonable interpretation as the shape of the reception transducers shaping the phased signal)]  10  

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (U.S. Pub. No. 2016/0120503) [earliest priority 10/29/2014] hereinafter “Tsushima” in view of Kim et al. (U.S. Pub. No. 2016/0054435) hereinafter “Kim” [earliest priority 08/22/2014] as applied to claim 3 above, and further in view of Kim et al. (U.S. Pub. No. 2014/0198621) hereinafter “Kim-2”.
Regarding claim 6, Tsushima as modified by Kim discloses an ultrasound imaging apparatus [see abstract of Tsushima].
Tsushima as modified by Kim does not disclose a lookup table for holding values of the weight adjustment parameter.
Kim-2 further discloses20 a lookup table configured to hold values of the weight adjustment parameter in association with imaging conditions, wherein, the amplification-factor modification parameter25 determiner acquires the value of the weight adjustment parameter from the lookup table.[see FIG. 2 and [0035]-[0038] of Kim-2]75  WO2016/129376/HH15324  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging apparatus of Tsushima further and include a lookup table configured to hold values of the weight adjustment parameter in association with imaging conditions, wherein, the amplification-factor modification parameter25 determiner acquires the value of the weight adjustment parameter from the lookup table according to the teachings of Kim-2 in order to provide an easy access reference for the adjusted weight values and for more convenient use of the system.
Regarding claim 7, Tsushima discloses an ultrasound imaging apparatus [see abstract of Tsushima].
verification unit to verify suitability of the inter-transmission weight.
Kim-2 further discloses that the inter-transmission weight adjuster further5 comprises a verification unit [display unit to show the adjusted image to the user; see [0005]-[0006] of Kim-2] configured to verify suitability of the inter-transmission weight that is determined by the amplification-factor modification weight determiner [the display by showing the image to the user can verify the suitability of the weight], and when the inter-transmission weight is determined10 as inappropriate, the amplification-factor modification parameter determiner changes the value of the weight adjustment parameter, by a predetermined amount of change.[see [0052]-[0054] disclosing that the user can define the weight function to be applied to the signal if needed.]15  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging apparatus of Tsushima further and include a verification unit to verify suitability of the weights determined by the weight determiner and when the weight is determined as inappropriate, change the value of the weight adjustment parameter by a predetermined amount of change according to the teachings of Kim2 in order to provide a checking system for the weight adjustment system to increase the accuracy of the weight adjustment.
Regarding claim 8, Tsushima discloses an ultrasound imaging apparatus [see abstract of Tsushima].
Tsushima does not expressly disclose an accepting unit to accept adjustment of the weight adjustment parameter from a user.
[see [0052]-[0054] disclosing that the user can define the weight function to be applied to the signal if needed.]15  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging apparatus of Tsushima further and include an accepting unit configured to accept adjustment of the weight adjustment parameter from a user, wherein, 20the amplification-factor modification parameter determiner adjusts the weight adjustment parameter in accordance with the adjustment being accepted according to the teachings of Kim2 in order to provide a user with interaction capability with the system.
Regarding claim 10, Tsushima discloses an ultrasound imaging apparatus [see abstract of Tsushima].
Tsushima does not expressly discloses that the accepting unit displays a parameter acceptance screen configured to display the ultrasound image according to weight adjustment parameter. 
 the accepting unit displays a parameter10 acceptance screen comprising an image display area configured to display an ultrasound image generated according to the weight adjustment parameter that is determined by the amplification-factor modification parameter determiner [see [0005]-[0006] of Kim2 disclosing that the image would be displayed to the user in real-time], and a parameter acceptance area15 configured to accept the adjustment of the weight adjustment parameter, and the accepting unit .[see [0052]-[0054] of Kim2 disclosing that the user can define the weight function to be applied to the signal if needed.]15  
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging apparatus of Tsushima further and include an accepting unit that displays a parameter10 acceptance screen comprising an image display area configured to display an ultrasound image generated according to the weight adjustment parameter that is determined by the amplification-factor modification parameter determiner, and a parameter acceptance area15 configured to accept the adjustment of the weight adjustment parameter, and the accepting unit accepts the adjustment of the weight adjustment parameter via the parameter acceptance screen20 according to the teachings of Kim2 in order to provide the user with capability of interaction with the system.
 5  
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant has argued that the prior art does not disclose “an inter-transmission synthesizer” to apply “inter-transmission weight”. 
In response, the examiner notes that firstly, the recited terms above had been and still are considered to be indefinite by the office. Under broadest reasonable interpretation, weight calculator 1047 has been considered to be equivalent of the the inter-transmission synthesizer. If the applicant wishes to distinguish the claim from the prior art of record, the applicant is advised to use more precise language and clarify the terms of the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793